DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification has been checked, but not to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 30 August 2019, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, according to the description given in the specification, in paragraph 0028, the broadest reasonable interpretation of “computer readable storage medium” covers transitory propagating signals, which are non-statutory. To overcome this rejection, applicant should insert --non-transitory-- before “computer readable storage medium”. Such an amendment is not considered new matter. See the "Subject Matter Eligibility of Computer Readable Media" memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadowski (US 2021/0056403) in view of Dushkoff et al. (Adaptive Activation Functions for Deep Networks, Feb. 2016, pgs. 1-5).

As per claim 1, Sadowski teaches a computing system comprising: a network controller [various I/O interfaces connecting to a network (fig. 1)]; a processor coupled to the network controller [a processor or processing units executing instructions from a memory (paras. 0017, 0043, fig. 1, etc.)]; and a memory coupled to the processor, the memory including a set of instructions [a processor or processing units executing instructions from a memory (paras. 0017, 0043, fig. 1, etc.)], which when executed by the processor, cause the computing system to: adjust a plurality of weights in a neural network model [a set of updates to the individual parameters (i.e., weights) of the neural network can be calculated based on the difference (i.e., error) using a preferred training algorithm (e.g., stochastic gradient descent) (para. 0002, etc.)], and output the neural network model in response to one or more conditions being satisfied by the plurality of weights and the plurality of activation functions [the updates to the parameters are performed iteratively until the output error falls below some threshold, indicating that the neural network has been trained (para. 0002, etc.)].
While Sadowski teaches individually updating each neuron’s weight, which would adjust the activation function on a per neuron basis (see above) it does not explicitly teach also adjusting, via a plurality of difference values on a per neuron basis, a plurality of activation functions in the neural network model (i.e., in addition to adjusting the weight).
Dushkoff teaches adjusting via a plurality of difference values on a per neuron basis, a plurality of activation functions in the neural network model [each node in the network may use adaptive activation functions which are optimized to find the best activation function for each by gating certain activation functions, where the selection of the functions is treated as an optimization parameter during the gradient descent (i.e., vs target output) (pg. 2, Adaptive Activation Functions)].
Sadowski and Dushkoff are analogous art, as they are within the same field of endeavor, namely optimizing the activation functions of a neural network using gradient descent.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include adaptive activation functions, including optimizing the selected activation function for each neuron based on the output during training, as taught by Dushkoff, in the optimization of the neurons based on the network output during training in the system taught by Sadowski.
Dushkoff provides motivation as [allowing individually adaptive activation functions improves the performance of the network (pg. 1, abstract; pg. 2, Adaptive Methods; etc.)].

As per claim 2, Sadowski/Dushkoff teaches wherein two or more of the plurality of activation functions are to be different from one another [each node in the network may use adaptive activation functions which are optimized to find the best activation function for each by gating certain activation functions, where the selection of the functions is treated as an optimization parameter during the gradient descent (Dushkoff: pg. 2, Adaptive Activation Functions)].

[in stochastic gradient descent, a modification to each parameter of the neural network is based on the error in the output produced by the neural network, where a gradient is computed that corresponds to the direction in which each individual parameter of the neural network is to be adjusted so as to improve the accuracy of the output (para. 0002, etc.) and each node in the network may use adaptive activation functions which are optimized to find the best activation function for each by gating certain activation functions, where the selection of the functions is treated as an optimization parameter during the gradient descent (pg. 2, Adaptive Activation Functions)].

As per claim 5, Sadowski/Dushkoff teaches wherein the instructions, when executed, cause the computing system to select the plurality of activation functions from a library of trainable activation functions [each neuron may select an activation function from a library (Dushkoff: pg. 1, abstract; etc.)].

As per claim 6, Sadowski/Dushkoff teaches wherein the one or more conditions include an accuracy condition [the updates to the parameters are performed iteratively until the output error falls below some threshold, indicating that the neural network has been trained (Sadowski: para. 0002, etc.)].

As per claim 7, see the rejection of claim 1, above, wherein Sadowski/Dushkoff also teaches one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic to perform the steps [the system may be implemented with one or more DSPs, FPGAs, ASICs, etc. (Sadowski: para. 0001, etc.) or compute engines on integrated circuits (Sadowski: paras. 0016-18, etc.)]. 

As per claim 8, see the rejection of claim 2, above.

As per claim 9, see the rejection of claim 3, above.

As per claim 11, see the rejection of claim 5, above.

As per claim 12, see the rejection of claim 6, above.

As per claim 13, see the rejection of claim 1, above, wherein Sadowski/Dushkoff also teaches at least one computer readable storage medium comprising a set of instructions, which when executed by a computing system cause the computing system to perform the steps [a processor, or processing units executing instructions from a memory (Sadowski: paras. 0017, 0043, fig. 1, etc.)].

As per claim 14, see the rejection of claim 2, above.

As per claim 15, see the rejection of claim 3, above.

As per claim 17, see the rejection of claim 5, above.

As per claim 18, see the rejection of claim 6, above.

As per claim 19, see the rejection of claim 1, above.

As per claim 20, see the rejection of claim 2, above.

As per claim 21, see the rejection of claim 3, above.

As per claim 22, see the rejection of claim 4, above.

As per claim 23, see the rejection of claim 5, above.

As per claim 24, see the rejection of claim 6, above.


Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadowski and Dushkoff as applied to claims 1, 7, and 13 above, and further in Gomolka (Backpropagation algorithm with fractional derivatives, Oct. 2018, pgs. 1-10).

As per claim 4, Sadowski/Dushkoff teaches the computing system of claim 1, as described above.
Sadowski/Dushkoff does not teach wherein to adjust the plurality of activation functions, the instructions, when executed, cause the computing system to adjust fractional derivative values.
Gomolka teaches wherein to adjust the plurality of activation functions, the instructions, when executed, cause the computing system to adjust fractional derivative values [during training using gradient descent (pgs. 1-2, section 1) using a fractional derivative to model the individual neurons and minimize the error function (pg. 1, abstract, etc.)].
Sadowski/Dushkoff and Gomolka are analogous art, as they are within the same field of endeavor, namely optimizing the neural network using gradient descent.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize fractional derivatives for modeling the neurons and minimizing the error during training, as taught by Gomolka, in the neuron optimization for minimizing error during training in the system taught by Sadowski/Dushkoff.
Gomolka provides motivation as [the proposed algorithm allows the learning process to be conducted with a smooth modification of the shape of the transition function without the need for modifying the IT model of the designed neural network (pg. 1, abstract, etc.)].

As per claim 10, see the rejection of claim 4, above.

As per claim 16, see the rejection of claim 4, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-24 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.